NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                     AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: AMR MOHSEN,                                 No. 15-60071

                   Debtor.                         BAP No. 14-1435

------------------------------
                                                   MEMORANDUM*
AMR MOHSEN,

                   Appellant,

  v.

CAROL WU,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Jury, Dunn, and Kirscher, Bankruptcy Judges, Presiding

                                 Submitted August 9, 2017**

Before:        SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

       Chapter 7 debtor Amr Mohsen appeals pro se from the Bankruptcy



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s (“BAP”) order dismissing Mohsen’s appeal for lack of

prosecution. We review de novo our own jurisdiction. Silver Sage Partners, Ltd.

v. City of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787

(9th Cir. 2003). We dismiss for lack of appellate jurisdiction.

      The bankruptcy court properly certified its March 25, 2014 order as final

under Federal Rule of Civil Procedure 54(b) (“Rule 54(b)”). See Fed. R. Bankr. P.

7054(a) (applying Rule 54(b) to adversary proceedings); Ariz. State Carpenters

Pension Tr. Fund v. Miller, 938 F.2d 1038, 1039-40 (9th Cir. 1991) (court of

appeals must independently determine that the judgment is final). We lack

jurisdiction because Mohsen did not file a timely notice of appeal after the

bankruptcy court’s order denying his motion for reconsideration. See Fed. R.

Bankr. P. 8002(a)(1), (b)(1) (notice of appeal must be filed within 14 days after

entry of the order being appealed; time to file an appeal runs from entry of the

order disposing of a timely post-judgment tolling motion); 28 U.S.C. § 158(c)(2)

(an appeal to the BAP must be taken within the time provided by Fed. R. Bankr. P.

8002); Anderson v. Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th Cir. 1994)

(“[T]he untimely filing of a notice of appeal deprives the appellate court of

jurisdiction to review the bankruptcy court’s order.” (citations omitted)).

      Mohsen’s request for oral argument, set forth in the opening brief, is denied.

      DISMISSED.


                                          2                                     15-60071